Case 1:20-cv-04160-JGK Document 40 Filed 10/08/20 Page 1 of 3
Case 1:20-cv-04160-JGK Document 37 Filed 10/08/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,
JOHN WILEY & SONS, INC., and
PENGUIN RANDOM HOUSE LLC Case No. 1:20-CV-04160-IJGK

Plaintiffs,

Vv.

INTERNET ARCHIVE and DOES 1 through
5, inclusive

Defendants.

 

 

JOINT STIPULATION AND [PROPOSED] ORDER
SETTING DISCOVERY DEADLINES

This joint stipulation was entered into on the 5 day of October 2020, by
and among counsel for the Plaintiffs and Defendant in the above-captioned action.
WHEREAS, the parties timely submitted a Rule 26(f) statement on August 28, 2020;
WHEREAS, the Court issued a Scheduling Order on September 1, 2020;
WHEREAS, the parties have subsequently conferred and agree that stipulating to
additional discovery-related deadlines would facilitate efficient case management;
WHEREAS, the deadlines to which the parties HEREBY stipulate do not conflict with
the deadlines set by the Court’s September | order;
if
i

if

 
Case 1:20-cv-04160-JGK Document 40 Filed 10/08/20 Page 2 of 3
Case 1:20-cv-04160-JGK Document 37 Filed 10/08/20 Page 2 of 3

NOW, THEREFORE, the parties jointly stipulate to the following supplemental

discovery deadlines:

 

EVENT DEADLINE

 

Deadline to complete fact discovery May 21, 2021

 

Deadline to complete expert disclosures on issues where {| July 6, 2021
parties bear burden of proof

 

Deadline to serve rebuttal expert disclosures August 20, 2021

 

 

 

 

IT IS SO STIPULATED.
Dated: October 8, 2020 DAVIS WRIGHT TREMAINE LEP

By: /s/ Elizabeth A. McNamara
ELIZABETH A. MCNAMARA (SBN 1930643)
LINDA STEINMAN (SBN 2137305)
JOHN M. BROWNING (SBN 5213038)
MEREDITH I. SANTANA (SBN 5332739)
1251 Avenue of the Americas, 21st Floor
New York, NY 10020
(212) 489-8230
lizmcnamara@dwt.com
lindasteinman@dwt.com
jackbrowning@dwt.com
meredithsantana@dwt.com

OPPENHEIM + ZEBRAK, LLP

MATTHEW J. OPPENHEIM (NY SBN 4314605)
SCOTT A. ZEBRAK (NY SBN 5620125)

4530 Wisconsin Avenue, NW, 5th Floor
Washington, DC 20016

(202) 450-3958

matt@oandzlaw.com

scott@oandzlaw.com

 

Attorneys for Plaintiffs

HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,
JOHN WILEY & SONS, INC., and PENGUIN
RANDOM HOUSE LLC

 
Case 1:20-cv-04160-JGK Document 40 Filed 10/08/20 Page 3 of 3
Case 1:20-cv-04160-JGK Document 37 Filed 10/08/20 Page 3 of 3

Dated: October 8, 2020

SO ORDERED.

Dated: cb / © 2020

DURIE TANGRI LLP

‘sf Joseph C. Gratz

 

JOSEPH C. GRATZ (Pro Hac Vice)

JESSICA E. LANIER (Pro Hac Vice)
ADITYA V. KAMDAR (Pro Hae Vice)
217 Leidesdorff Street

San Francisco, CA 94111

(415) 362-6666
jgratz@durietangri.com
jlanier@durietangri.com
akamdar@durietangri.com

ALLYSON R. BENNETT (Pro Hac Vice)
953 East 3“ Street

Los Angeles, CA 90013

(213) 992-4499
abennett@durietangri.com

ELECTRONIC FRONTIER FOUNDATION
CORYNNE MCSHERRY (Pre Hae Vice)
KIT WALSH (Pro Hae Vice)

CARA GAGLIANO (Pro Hae Vice)

815 Eddy Street

San Francisco, CA 94109

(415) 436-9333

corynne@efforg

kit@eff.org

cara@etf.org

Attorneys for Defendant
INTERNET ARCHIVE

Noy {Lebo

Honotable¥ohn G. Koeltl
United States District Judge

 
